Citation Nr: 1713823	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  07-06 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to a rating in excess of 10 percent for irritable bowel syndrome (IBS).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1980 to February 1983 and from February 2003 to April 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

Specifically, in a November 2005 rating decision, the RO, in pertinent part, denied service connection for Lyme disease and sleep apnea.  The Veteran appealed that decision.  In connection with that appeal, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) in June 2008.  A transcript of the hearing is of record.

In an August 2008 decision, the Board denied a claim stylized as entitlement to service connection for Lyme disease and dismissed without prejudice a claim for service connection for sleep apnea.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims ("CAVC" or "the Court").  In January 2011, the Court issued a memorandum decision that determined that the Veteran's claim for service connection for Lyme disease encompassed symptoms not considered in the Board's August 2008 decision.  Therefore, that issue was remanded for consideration of a broader scope of claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Additionally, the Court reversed the Board's determination that the Veteran withdrew his claim for service connection for sleep apnea, and remanded that claim for review on the merits.  In December 2011, the Board remanded both issues for additional development.  

In January 2017, the RO granted service connection for vector bone disease, also claimed as Lyme disease, fibromyalgia, chronic fatigue syndrome, and chronic joint pain.  This represents a complete grant of the Veteran's appeal in regard to this claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, this issue is no longer before the Board.  

Regarding the matter of entitlement to a rating in excess of 10 percent for IBS, this issue was denied in a May 2011 rating decision.  The Veteran appealed that decision and the RO responded with a statement of the case (SOC) on July 14, 2014.  From a review of the record, it does not appear that the RO recognizes this issue as having been perfected for appellate review.  However, the Veteran did respond to the July 2014 SOC with a VA Form 9, substantive appeal, that was received on September 9, 2014.  Although the RO has not yet certified this appeal to the Board, this matter is presently before the Board as the Veteran timely filed the necessary documents to perfect his appeal of his increased rating claim.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202; see also 38 C.F.R. § 19.35 (explaining that certification serves an administrative purpose only and "does not serve to either confer or deprive the [Board] of jurisdiction over an issue.").  

A March 2017 letter informed the Veteran that the VLJ who conducted the June 2008 hearing was no longer at the Board.  In a response dated March 10, 2017, the Veteran asked to be scheduled for a new hearing. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, the Veteran's increased rating claim for IBS should be readjudicated in a new Supplemental Statement of the Case (SSOC).  Since the most recent SOC dated in July 2014, VA has added a substantial amount of relevant medical evidence into the record.  As this appeal is being remanded for other action, the RO will have the opportunity on remand to review the evidence received since the July 2014 SOC and issue a SSOC.  38 C.F.R. §§ 19.31, 20.1304(c).

Second, as noted in the Introduction, the Veteran was previously afforded a hearing before the Board in June 2008 in the matter of entitlement to service connection for sleep apnea.  The VLJ who conducted that hearing is no longer with the Board.  The Veteran was advised of such, and in a letter received in March 2017, he requested another Board hearing by live video teleconference.  

As such, a hearing should be scheduled.


Accordingly, the case is REMANDED for the following actions:

1.  After the completion of any action deemed appropriate, the Veteran's increased rating claim for IBS should be readjudicated.  All applicable laws and regulations, and all evidence received since the July 2014 SOC should be considered.  If any benefit sought remains denied, the Veteran should be provided a new SSOC and given the opportunity to respond.

2.  Schedule the Veteran for the requested video conference hearing before a VLJ.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b).  The case should then be processed in accordance with established appellate practices


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

